The question here is whether defendant is liable to plaintiff for an occupational disease contracted through defendant's negligence. *Page 570 
Occupational diseases as such are not covered by the workmen's compensation act. The right of plaintiff to recover must be based on defendant's negligence. Plaintiff must negative assumed risk, negligence of fellow servants and contributory negligence as the proximate cause of his injury.
An employee assumes obvious dangers. He has a right to assume the master furnishes a safe place to work and does not ordinarily assume the risk of defendant's negligent failure to do so. If plaintiff suffered an accident, defendant's liability was fixed by the workmen's compensation act. If plaintiff contracted an occupational disease, liability may have attached. The common-law liability of an employer for an occupational disease induced by his negligence is not abolished by statute and still exists.
It appears from plaintiff's declaration plaintiff knew of the increased hazard of his employment, warned the defendant thereof, protested with defendant about working conditions, but continued in the employment.
The rule is that an employee assumes the risks of employment that are known to him. Plaintiff's declaration emphasizes that plaintiff knew of the dangerous conditions existing, protested on several occasions, and informed defendant the ventilation was insufficient — but continued to work. Under the circumstances, he must be held to have assumed the risks of his employment. *Page 571